PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/952,941
Filing Date: 29 Jul 2013
Appellant(s): Crosthwaite et al.



__________________
Roosevelt V. Segarra
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 June 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 January 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 29, and 44-59 are rejected under 35 USC 112(a) as failing to comply with the written description requirement.	Claims 1, 29, and 44-59 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 	Claims 1, 29, and 44-59 are rejected under 35 USC 103 as being unpatentable over Black US 2003/0096651 in view of Greene US 2002/0143686 in further view of Chow US 2002/0156720.

(2) Response to Argument
35 USC 112(a) Rejection
	Appellant argues that the generation of the decision matrix in the memory is inherently performed by the processor and the memory of the core server and requires no additional detailed explanation. The Examiner disagrees and does not believe the generating an account approval decision matrix is inherent in the current disclose as originally filed. A processor does not inherently perform or have as a property “generating an account approval decision matrix.” Additionally, the Appellant argues the 

35 USC 101 Rejection
	Appellant argues the features of “communicate at least a portion of the identification information to an entity that performs identity authentication; communicate at least a portion of the identification to an entity that performs credit verification; receive results of the identity authentication and the credit verification; compare the results to entreis stored in the decision matrix; based at least in part on comparing the results to the entries stored in the decision matrix, approve the request to open the account on the platform” integrate the abstract idea to a practical application because the limitations reflect an improvement in the functioning of the computer or other technology and the limitations apply the judicial exception in some other meaningful way (page 11 of the Appeal Brief).  The Examiner does not agree that the functioning of the computer is clearly improved through the account opening that occurs quickly because this is not a computer function but an action the computer is performing as opposed to a processor using less resources or allowing the processing of mass amounts of data streams. The improvement is in the business process or function of opening an account and not the 

	Examiner notes the Appellant states claims 1, 29, 30, 44-59 stand rejected under 35 USC 103(a) over 2003/0096651 (Black) in view of US 2002/0143686 (Greene), but this is incorrect as the claims are also additionally rejected in view of US 2002/0156720 (Chow) as shown on Page 8 of the Final Rejection dated 10 January 2020. The Appellant repeats the arguments from page 11 of the Remarks dated 24 September 2019 and the Examiner largely repeats the reasoning that was not specifically addressed in the Appeal Brief.	Appellant argues Greene fails to disclose the account approval decision matrix. A decision matrix is a method of to rank the multi-dimensional options of an option set, also known as the Pugh Method, created my Stuart Pugh in 1981. The decision matrix is not a computer concept and has been performed manually as well as by a machine. The concept of the claims is to apply a decision matrix or process to determine the results of an account approval process. The concept of Greene is functionally equivalent to a decision matrix and results in the same determination (that of account approval or disapproval) with options for the tests from [0085]-[0086] including residency, valid social security number, valid address, frequency of account opening, and the like. Thus, the concept of applying factors to the account approval and registration process is disclosed by Greene and is functionally equivalent to the decision matrix method of making a determination. Additionally, if the 112(a) argument that generation of a decision matrix is inherent in a memory and processor is found persuasive, then the argument that Greene does not teach or disclose a decision matrix is even less persuasive given that Greene (or Black for that matter) would only need to 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P SHARVIN/Examiner, Art Unit 3692                                                                                                                                                                                                        
Conferees:
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.